Exhibit 10.17

Paul R. Lovejoy

SEPARATION AGREEMENT

This Separation Agreement (“Agreement”) is entered into by and between Paul R.
Lovejoy (“you”), and UAL Corporation plus United Air Lines, Inc. (UAL
Corporation and United Air Lines, Inc. are referred to collectively as the
“Company”) and arises out of your separation from employment with the Company on
October 31, 2009 (“Separation Date”). In consideration of the promises contained
in this document, the parties agree as follows:

1. Payments and Benefits. Following your Separation Date, the Company will
provide you with the payments and benefits set forth in Attachment A. Applicable
federal, state, and local payroll taxes will be deducted as required by law. The
payments and benefits covered in this Section 1 do not include any accrued
rights summarized in Attachment A which you may have and which are payable
according to the terms of any applicable agreements, benefit plans, practices,
policies, arrangements, or programs; and, therefore, this Agreement shall not
release the Company of any obligation to make any payments or provide any
benefits or privileges required to satisfy such accrued rights.

2. General Release. In exchange for the payments and benefits covered in
Section 1, you release and discharge the Company, its parents, subsidiaries,
agents, directors, officers, employees, and representatives, and all persons
acting by, through, under or in concert with the Company, its parent or
subsidiaries (collectively referred to as the “Released Parties”), from any and
all causes of action, claims, liabilities, obligations, promises, agreements,
controversies, damages, and expenses, known or unknown, which you ever had, or
now have, against the Released Parties to the date of this Agreement. The claims
you release include, but are not limited to, any (a) claims for benefits under
the UAL Corporation and United Air Lines, Inc. Executive Severance Plan and
(b) claims that the Released Parties:

 

  •  

discriminated against you on the basis of your race, color, sex (including
claims of sexual harassment), national origin, ancestry, disability, religion,
sexual orientation, marital status, parental status, veteran status, source of
income, entitlement to benefits, union activities, or any other status protected
by local, state or federal laws, constitutions, regulations, ordinances or
executive orders; or

 

  •  

failed to give proper notice of this employment termination under the Workers
Adjustment and Retraining Notification Act (“WARN”), or any similar state or
local statute or ordinance; or

 

  •  

violated any other federal, state, or local employment statute, such as ERISA,
which, among other things, protects employee benefits; the Fair Labor Standards
Act, which regulates wage and hour matters; the Family and Medical Leave Act,
which requires employers to provide leaves of absence under certain
circumstances; Title VII of the Civil Rights Act of 1964; the Americans With
Disabilities Act; the Rehabilitation Act; OSHA; and any other laws relating to
employment; or



--------------------------------------------------------------------------------

Paul R. Lovejoy

 

  •  

violated the Released Parties’ personnel policies, handbooks, any covenant of
good faith and fair dealing, or any contract of employment between you and any
of the Released Parties; or

 

  •  

violated public policy or common law, including claims for: personal injury,
invasion of privacy, retaliatory discharge, negligent hiring, retention or
supervision, defamation, intentional or negligent infliction of emotional
distress and/or mental anguish, intentional interference with contract,
negligence, detrimental reliance, loss of consortium to you or any member of
your family, and/or promissory estoppel; or

 

  •  

are in any way obligated for any reason to pay your damages, expenses,
litigation costs (including attorneys’ fees), bonuses, commissions, disability
benefits, compensatory damages, punitive damages, and/or interest.

For the purpose of giving a full and complete release, you understand and agree
that this Agreement includes all claims that you may now have but do not know or
suspect to exist in your favor against the Released Parties, and that this
Agreement extinguishes those claims.

3. Protected Rights. You are not prohibited from making or asserting (a) any
claim or right under state workers’ compensation or unemployment laws, or
(b) any claim or right which by law cannot be waived, including your rights to
file a charge with an administrative agency or to participate in an agency
investigation, including but not limited to the right to file a charge or
participate in an investigation or proceeding conducted by the Equal Employment
Opportunity Commission (“EEOC”). You waive, however, the right to recover money
if any federal, state or local government agency, including but not limited to
the EEOC, pursues a claim on your behalf or on behalf of a class to which you
may belong that arises out of or relates to your employment or separation from
employment.

4. Covenant Not to Sue. You affirm that you have not filed, have not caused to
be filed, and are not presently party to, any lawsuit or arbitration against any
Released Party in any forum. You agree not to sue any of the Released Parties or
become a party to a lawsuit on the basis of any claims of any type to date that
arise out of any aspect of your employment or separation from employment. You
understand that this is an affirmative promise by you not to sue any of the
Released Parties, which is in addition to your general release of claims in
Section 2 above. If you breach this Agreement by suing any of the Released
Parties in violation of this Covenant Not to Sue, you understand that (i) the
Released Parties will be entitled to apply for and receive an injunction to
restrain any violation of this Section, and (ii) you will be required to pay the
Released Parties’ legal costs and expenses, including reasonable attorney fees,
associated with defending against the lawsuit and enforcing the terms of this
Agreement.

5. Acknowledgments. You affirm that you have fully reviewed the terms of this
Agreement, affirm that you understand its terms, and state that you are entering
into this Agreement knowingly, voluntarily, and in full settlement of all claims
which existed in the past or which currently exist, that arise out of your
employment with the Company or your separation from employment. You acknowledge
that you have been specifically advised to consult with an attorney, if you
wish, before you sign below.

 

2



--------------------------------------------------------------------------------

Paul R. Lovejoy

 

6. Indemnification and Insurance. You shall continue to be indemnified for your
actions taken while employed by the Company to the same extent as other former
employees of the Company at your job level under the Company’s Corporate Charter
as in effect on the date hereof, and you shall continue to be covered by the
Company’s directors and officers liability insurance policy as in effect from
time to time to the same extent as other former employees of the Company at your
job level, each subject to the requirements of the General Corporation Law of
the State of Delaware.

7. Your Future Cooperation. You further agree that during the Separation Pay
Period (as defined in Attachment A), you will cooperate with the Company and its
attorneys with respect to any matter (including litigation, investigation, or
governmental proceeding) that relates to matters with which you were involved
while you were employed by the Company. Your required cooperation may include
appearing from time to time at the Company’s offices or its attorneys’ offices
for conferences and interviews, and in general providing the Company and its
attorneys with the full benefit of your knowledge with respect to any such
matter. You agree to cooperate in a timely fashion and at times that are
agreeable to both parties. During the Separation Pay Period, you will be
reimbursed by the Company for reasonable out-of-pocket costs and expenses
incurred in cooperating with respect to the above matters. Following the
Separation Pay Period, your further cooperation with respect to such matters
shall be subject to agreement between you and the Company.

8. Noncompetition. You agree that during the Separation Pay Period you will not,
without the prior written consent of the Company, take a Competitive Position
with any of the following air carriers (including their parents, subsidiaries,
affiliates, and successors): Alaska, American, Continental, Delta, Frontier,
Hawaiian, JetBlue, Northwest, Southwest, US Airways, or Virgin America. The term
“Competitive Position” means: (i) any position as a management-level employee;
(ii) membership on the board of directors; or (iii) providing services similar
to a management-level employee as a consultant, independent contractor, or
otherwise. The Company agrees that it will consider any such request by you in
good faith. You acknowledge that there are sufficient opportunities for
employment with non-airline employers as well as airlines other than those named
above (such as regional, cargo and international airlines) that this
noncompetition provision will not significantly impair your ability to find
employment. This noncompetition provision is effective and binding to the extent
permissible under Rule 5.6 of the Illinois Rules of Professional Conduct.

9. Nonsolicitation. You agree that you will not, during the Separation Pay
Period, directly or indirectly, for the benefit of yourself, another airline or
air carrier: (i) raid, hire, or solicit any employee of the Company;
(ii) attempt to persuade any employee of the Company to leave the employ of the
Company; or (iii) hire or solicit any person who was employed by the Company
during the 6 months preceding the Separation Date who possesses Confidential
Information (as defined in Section 11 below). This nonsolicitation provision is
effective and binding to the extent permissible under Rule 5.6 of the Illinois
Rules of Professional Conduct.

 

3



--------------------------------------------------------------------------------

Paul R. Lovejoy

 

10. Non-Disparagement. You agree not to make, or cause to be made, any
statement, observation or opinion, or communicate any information (whether oral
or written, directly or indirectly) that (i) accuses or implies that any
Released Party engaged in any wrongful, unlawful or improper conduct, whether
relating to your employment (or your separation from employment), the business
or operations of the Company, or otherwise; or (ii) otherwise disparages or
impugns the business or reputation of any Released Party. In the event the
Company receives a formal request (whether oral or written) from another
employer for information regarding your employment with the Company, the Company
agrees not to make, or cause to be made, to any such employer any statement,
observation or opinion, or communicate any information (whether oral or written,
directly or indirectly) that (i) accuses or implies that you engaged in any
wrongful, unlawful or improper conduct, whether relating to your employment (or
your separation from employment), the business or operations of the Company, or
otherwise; or (ii) disparages or impugns your reputation. Nothing herein will be
deemed to preclude either party from providing truthful testimony or information
pursuant to subpoena, court order or similar legal process, or instituting and
pursuing legal action.

11. Confidential Information. You agree to hold confidential, and not to
disclose to any person, firm, corporation, partnership or agency, any trade
secret or Confidential Information (as defined below), gained in the course of
your employment with the Company concerning the Company or any of its
affiliates, except if such disclosure is required by law or legal process.
“Confidential Information” shall include information not generally available to
the public, including but not limited to financial affairs, business plans or
strategies, marketing, product pricing information, operating policies and
procedures, vendor information, expenses, performance statistics, and
information designated in writing as confidential by the Company during the
course of your employment with the Company. Confidential Information shall not
be considered generally available to the public if revealed improperly to the
public by you or others. You agree not to remove any Confidential Information
from the Company, not to request that others do so on your behalf and to return
to the Company any Confidential Information currently in your possession.

12. Return of Property. You agree that you will immediately return to the
Company all property of the Company in your possession or subject to your
control, including without limitation any laptop computers, keys, credit cards,
blackberry or other personal digital assistant devices, cellular telephones,
reports and files whether stored in hard copy or electronic format and whether
copies or originals. You agree that you will not alter any of the Company’s
records or computer files in any way after your Separation Date.

13. Assignment; Binding Effect. This Agreement is assignable only by the Company
(provided that no such assignment shall relieve the Company of its obligations
under this Agreement to you), shall inure to the benefit of the Company’s
assigns, successors, affiliates, and Released Parties, and is binding on the
parties, their representatives, agents and assigns, and as to you, your spouse,
heirs, legatees, administrators, and personal representatives, and shall inure
to the benefit of your spouse, estate, heirs, legatees, administrators, and
personal representatives. Specifically, in the event of your death, your spouse
will be entitled, for the remainder of the Separation Pay Period, to medical
insurance as set forth on Attachment A (all on the same terms and conditions
applicable to the spouses of other active employees and subject to the terms,
including any modifications, of each applicable plan, policy, or program –
including, but not limited to, loss of such benefits and privileges in the event
your spouse remarries), and your estate will be entitled to all remaining
payments as if you were not deceased.

 

4



--------------------------------------------------------------------------------

Paul R. Lovejoy

 

14. Complete Agreement; Severability. This Agreement is the exclusive and
complete agreement between you and the Company relating to the subject matter of
this Agreement. No amendment of this Agreement will be binding unless in writing
and signed by you and the Company. The parties acknowledge and agree that if any
provision of this Agreement is found, held or deemed by a court of competent
jurisdiction to be void, unlawful or unenforceable under any controlling law,
the rest of this Agreement will continue in full force and effect. Additionally,
a court of competent jurisdiction is authorized to modify any portion of this
Agreement which is overbroad to make such portion enforceable.

15. Injunctive Relief, Fees and Expenses. If any legal action is brought to
enforce the terms of this Agreement, the prevailing party will be entitled to
injunctive relief and its reasonable attorneys’ fees, costs and expenses from
the other party, in addition to any other relief in law or in equity to which
the prevailing party is entitled.

16. Governing Law. THIS AGREEMENT SHALL BE DEEMED TO BE MADE IN THE STATE OF
ILLINOIS, AND, TO THE EXTENT NOT PREEMPTED BY FEDERAL LAW, THE VALIDITY,
INTERPRETATION, AND PERFORMANCE OF THIS AGREEMENT IN ALL RESPECTS SHALL BE
GOVERNED BY THE LAWS OF THE STATE OF ILLINOIS WITHOUT REGARD TO ITS PRINCIPLES
OF CONFLICTS OF LAW. THE JURISDICTION AND VENUE FOR ANY DISPUTES ARISING UNDER,
OR ANY ACTION BROUGHT TO ENFORCE (OR OTHERWISE RELATING TO), THIS AGREEMENT WILL
BE EXCLUSIVELY IN THE COURTS IN THE STATE OF ILLINOIS, COUNTY OF COOK, INCLUDING
THE FEDERAL COURTS LOCATED THEREIN (SHOULD FEDERAL JURISDICTION EXIST).

17. Section 409A Compliance. The payments and benefits under this Agreement are
intended to comply with or be exempt from Section 409A of the Internal Revenue
Code of 1986, as amended, and the interpretative guidance thereunder (“Section
409A”), including the exceptions for short-term deferrals, separation pay
arrangements, reimbursements, and in-kind distributions, and shall be
administered accordingly. The Agreement shall be construed and interpreted with
such intent. If any provision of this Agreement needs to be revised to satisfy
the requirements of Section 409A, then such provision shall be modified or
restricted to the extent and in the manner necessary to be in compliance with
such requirements and any such modification will attempt to maintain the same
economic results as were intended under this Agreement. The Company cannot
guarantee that the payments and benefits that may be paid or provided pursuant
to this Agreement will satisfy all applicable provisions of Section 409A. Each
payment under this Agreement is intended to be treated as one of a series of
separate payment for purposes of Section 409A and Treasury Regulation §
1.409A-2(b)(2)(iii) (or any similar or successor provisions).

 

5



--------------------------------------------------------------------------------

Paul R. Lovejoy

 

*        *        *        *        *         *

This Agreement is effective on November 1, 2009. You are hereby advised by the
Company to consult with an attorney prior to signing this Agreement.

 

EMPLOYEE     UAL CORPORATION By:  

/s/ Paul R. Lovejoy

    By:  

/s/ Peter D. McDonald

  Paul R. Lovejoy             Title:  

Executive Vice President & Chief

Administrative Officer

      UNITED AIR LINES, INC.       By:  

/s/ Marc L. Ugol

      Title:   Senior Vice President – Human Resources

 

6



--------------------------------------------------------------------------------

Paul R. Lovejoy

 

Attachment - A

Separation Agreement - Term Sheet

 

Name / Employee ID   Paul R. Lovejoy Date of Birth / Age   January 30, 1955 / 54
Date of Employment   June 19, 2003 Separation Date   October 31, 2009 Years of
Service   6yrs. , 3mos. Separation Pay Period   12 months - 11/1/2009 –
10/31/2010 Separation Pay and Benefits:   Separation Pay (Severance Multiple
times base pay and AIP at target)   12 x ($41,365 + $26,887) =$819,024 (paid
semimonthly on the regular payroll cycle during Separation Pay Period)
Medical/Dental Insurance   Eligible for participation at active employee rate
through Separation Pay Period. Eligible for 18 months of COBRA after term of
Agreement. Life Insurance-Company Paid Variable Universal Life   Company paid
through Separation Pay Period and eligible to convert to private policy
subsequent to 10/31/2010. Disability Insurance   No longer eligible after
Severance Date Executive Outplacement   United will provide executive
outplacement consulting support, accordance with standard terms of outplacement
agreement For a Senior Vice President Accrued Rights/Non-Severance:   Vacation
Pay   Lump sum payment for the balance of 2009 unused vacation and 2010 vacation
accrual of 133.33 hours. Unused Personal Holidays   Forfeited Long Term
Incentive Compensation  

Pursuant to terms of 2006 Management Employee Incentive Plan (MEIP grants made
from 2006 to 2008):

Forfeit all unvested stock options and unvested restricted stock shares for all
future tranches. Three months from Severance Date to exercise vested stock
options.

Pursuant to terms of Incentive Compensation Plan (ICP grants made in 2009):
Immediate forfeiture of all unvested cash, stock options and restricted stock
units (RSUs).

Short Term Incentive Compensation   Not eligible for 2009 Award under the Annual
Incentive Plan 401(k)  

No longer eligible for participation after Separation Date.

Will receive payment for the “cash match” in early 2010 for 2009 eligible
earnings that are in excess of IRS contribution limits.

 

7